  Case 18-80944      Doc 40       Filed 04/19/19 Entered 04/19/19 10:23:03           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ANGEL F. RAMIREZ, SR.                 §       Case No. 18-80944
       FELIPA RAMIREZ                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 04/27/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 01/03/2019.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 11.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80944      Doc 40       Filed 04/19/19 Entered 04/19/19 10:23:03      Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 3,744.00
      Less amount refunded to debtor(s)                      $ 1,329.80
NET RECEIPTS                                                                    $ 2,414.20



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 2,144.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 270.20
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 2,414.20

Attorney fees paid and disclosed by debtor(s):                 $ 356.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00    2,500.00    2,500.00   2,144.00        0.00
PORTFOLIO RECOVERY                  Sec          0.00   13,617.04        0.00       0.00        0.00
SPECIALIZED LOAN SERVICING          Sec     15,000.00   16,656.36        0.00       0.00        0.00
WOLLEMI ACQUISITIONS LLC by         Sec          0.00   18,678.90        0.00       0.00        0.00
ACCELERATED REHABILITATION          Uns          0.00         NA          NA        0.00        0.00
AMERICAS SERVICING CO               Uns          0.00         NA          NA        0.00        0.00
ATG CREDIT                          Uns         50.00         NA          NA        0.00        0.00
MIDLAND CREDIT MANAGEMENT           Uns          0.00      587.85      587.85       0.00        0.00
PORTFOLIO RECOVERY                  Uns        495.00      931.94      931.94       0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        468.00      548.37      548.37       0.00        0.00
CREDIT SUISSE FIRST BOSTON          Uns          0.00         NA          NA        0.00        0.00
DISCOVER BANK                       Uns      3,492.00    3,480.31    3,480.31       0.00        0.00
HHI INFUSION SERVICES 1001          Uns        500.00         NA          NA        0.00        0.00
HSBC BANK NEVADA NA                 Uns        932.00         NA          NA        0.00        0.00
MBB                                 Uns         71.00         NA          NA        0.00        0.00
MIDWEST IMAGING                     Uns         15.68         NA          NA        0.00        0.00
OSF SAINT ANTHONY MEDICAL           Uns        500.00         NA          NA        0.00        0.00
OSF SAINT ANTHONY MEDICAL           Uns      1,202.03         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-80944      Doc 40       Filed 04/19/19 Entered 04/19/19 10:23:03      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
PRESENCE HEALTH                     Uns        125.00         NA          NA        0.00       0.00
PRESENCE SAINT MARY &               Uns      1,000.00         NA          NA        0.00       0.00
REAL TIME RESOLUTIONS INC           Uns     35,185.00   35,185.20   35,185.20       0.00       0.00
REHABILITATION ASSOC OF THE         Uns        149.55         NA          NA        0.00       0.00
ROCKFORD RADIOLOGY ASSOC            Uns         37.20         NA          NA        0.00       0.00
SPRINT CORP                         Uns      1,458.00    1,458.22    1,458.22       0.00       0.00
SPRINT CORP                         Uns        760.00      759.64      759.64       0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns        500.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns      1,315.00    1,420.83    1,420.83       0.00       0.00
SYNCHRONY BANK                      Uns        126.00      195.59      195.59       0.00       0.00
TD BANK USA / TARGETCRED            Uns      2,061.00         NA          NA        0.00       0.00
T MOBILE/T-MOBILE USA INC BY        Uns          0.00    1,734.09    1,734.09       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80944      Doc 40       Filed 04/19/19 Entered 04/19/19 10:23:03    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 46,302.04           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 2,414.20
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 2,414.20




UST Form 101-13-FR-S (9/1/2009)
  Case 18-80944        Doc 40      Filed 04/19/19 Entered 04/19/19 10:23:03               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
